Case 5:17-cv-01045-PA-SP Document 21 Filed 11/19/20 Page 1 of 1 Page ID #:2761



  1
  2
  3
  4
  5
  6
  7
  8                       UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
10
11    ZACHEARY JEROME LYNCH,              )   Case No. ED CV 17-1045-PA (SP)
12                                        )
                          Petitioner,     )   ORDER ACCEPTING FINDINGS AND
13                                        )   RECOMMENDATION OF UNITED
                    v.                    )   STATES MAGISTRATE JUDGE
14                                        )
      MARION SPEARMAN, Warden,            )
15                                        )
                          Respondent.     )
16                                        )
      ___________________________         )
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, records on
19 file, and the Report and Recommendation of the United States Magistrate Judge.
20 Petitioner has not filed any written Objections to the Report within the time
21 permitted. The Court accepts the findings and recommendation of the Magistrate
22 Judge.
23         IT IS THEREFORE ORDERED that Judgment will be entered denying the
24 Petition and dismissing this action
                                    on with prejudice.
                                            prejud
                                                 dice.
25
26 DATED: November 19, 2020             __
                                        __________
                                                 ________
                                                        ____
                                                           _________ ________
                                        ___________________________________
                                        PERCCY ANDERSON
                                        PERCY  ANDDERSON
27                                              STA
                                                  ATES DISTRICT JUDGE
                                        UNITED STATES            J
28
